Title: From George Washington to Corny, 10 June 1780
From: Washington, George
To: Corny, Dominique-Louis Ethis de



[Springfield, 10 June 1780]

General Washington has the honor to give the following answers to the questions proposed by M. de Corny.

1: It is essential in the proposed cooperation that Large Magazines Should be formed in the north River and With a view to this it has been suggested that the Wagons provided by Mr Mitchell may be usefully employed in Conveying provisions from penn’lvania to New-Windsor in the north river—to receive orders for there future Destination there. this plan is still recomanded if it be attended with no inconvenience as it will forward the combined operations. such as can be so employed may therefore rendézvous in the [first] instance in the north river. the others had best proceed to Conecticut river and be distributed as the Circumstances of forage Will permit. the ultimate point for the Whole Will be connecticut river avoiding to Deposit any Nearer than thirty miles to the sound, as it might expose them to the enterprises of the enemy.
2: one months provision ought to be made at providence for the first Wants of the french troops. the other provisions of Every kind procured on the East side of the north River may be d[is]posed of from connecticut to providence none nearer to the sound than the distance abo⟨ve⟩ mentioned. What is procured in pensylvania and to the southward may be disposed in [the] principal and least Exposed posts in the respective states and places admitting an Easy and speedy transportation to them, ⟨to⟩ be Embarked and sennt to the point of operation Wich Will be hereafter determ⟨ined.⟩ These general ideas are all that general Washington has it in his power to gi⟨ve⟩ at this time as the plan of operations ⟨can⟩not yet be determined. M. De Corn⟨y’s⟩ judgment Will govern him in the parti⟨cular⟩ dispositions. all that is here recommen⟨ded⟩ is intended to be subordinate to the arrangements already concerted With th⟨e⟩ chevalier De la luzerne.
3: the state of Connecticut Wi⟨ll⟩ [be] the Best receptacle for those, acco⟨rding⟩ to the convenience of procuring forage. they Will take the road by Morristown fis[h]kill, &c.
4: it is [with] great reluctance General Washington can be induced to approve the Least alteration in the dispositions made by the Count de Rochambeau, and in the présent Case in particular he Would have been happy to have promoted the Expectations of the duke de lauzun. But as his Excellency the chevalier de la luzerne has represented that the funds provided Would be unequal to the Extensive préparations required and Expressed a strong Desire to have such articles as Were not absolutely necessary retrenched. at the same time pointed out the horses for the legion from the nature of the service as the article most susceptible of retrenchment. General Washington influenced by these considerations has given it as his opinion that fifty o[r] sixty horses Would be at Least necessary that it Were to be Wished a Compleat squadron agreeable to the french ordinance could be formed and the Remainder might be difered till [an] augmentation of means should Make th⟨e⟩ purchase

more convenient than at the présent juncture. General Washington ad⟨vises⟩ M. de Corny to Conform to the instructio⟨ns⟩ he has Received in this head from his Excellency the chevalier De la luzerne, th⟨ough⟩ he by all means Would Recommend that [if] the funds procured should appear more adequate to the Exigencies of the service t⟨han⟩ they now do, the plan of the duke De Lauzun Should be carried in to Execution In Its full Extent.
5: the Best road for M. De Corny will Be By Morristown, Mount hope, WarWick, Chester, New ⟨haven⟩, harford providence, where M. De Corny may Expect the french army. General Washington Wou⟨ld⟩ not ho[w]ever advise him to Confine himself to this point, when his presence Elsewhere is necessary. he Will Regulate his motions by the nature of the Business With wich he is charged.
6: as far as the Means of M. De Corny Will suffice he Will Without Doubt occupy himself in full filling the intention of the Count de Rochambeau Knowing not only the Letter but also the spirit of the instructions he has Received from the french General, Being Better qualified than any other person to judge of the Wants and Convenience of a corps of french troops, and he had occasion to Confer in this subject With the Minister plenipotentiary of [his] most christian Majesty, i am persuad⟨ed⟩ he Will follow in all his arangmen⟨ts⟩ the plan most Conducive to the service and most Conformable to the Wishes [of] count de Rochambeau. the Choice his most christian Majesty Has made and the Knowledge that I have had of his abilities, Zeal and personal Resource convince me that the measures he take[s] Will be Intitled to my inti⟨re⟩ ap[r]obation, and he may rely in ⟨illegible⟩ aid which shall depend in me to ⟨illegible⟩ him to fullfill his instructions, ⟨subject to⟩ the demand of the service, and the ⟨illegible⟩ of the count de Rochambeau. i ⟨illegible⟩ have the honor to deliver him the Letters for the governor of Connect⟨icut,⟩ Rhode Island, and for the president ⟨of the⟩ Council of massachussets. signé

Gl Washington
10 juin 1780

